Case 2:20-cv-10555-GCS-APP ECF No. 19, PageID.829 Filed 08/23/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ERIC WILLIAM SZAFRANSKI,

           Plaintiff,                    Case No. 20-10555

     v.                                  Hon. George Caram Steeh

COMMISSIONER OF
SOCIAL SECURITY,

         Defendant.
___________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION,
         GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT (ECF NO. 16), AND DENYING PLAINTIFF’S
         MOTION FOR SUMMARY JUDGMENT (ECF NO. 13)

     On July 21, 2021, Magistrate Judge Anthony P. Patti issued a report

and recommendation proposing that the court grant Defendant’s motion for

summary judgment and deny Plaintiff’s motion for summary judgment. No

timely objections have been filed.

     With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject




                                       -1-
Case 2:20-cv-10555-GCS-APP ECF No. 19, PageID.830 Filed 08/23/21 Page 2 of 2




or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      Upon review of the report and recommendation, and having received

no objection, the court agrees with Magistrate Judge Patti’s analysis and

conclusions.

      Therefore, IT IS HEREBY ORDERED that Magistrate Judge Patti’s

report and recommendation (ECF No. 18) is ACCEPTED and ADOPTED

as the order of the court.

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 16) is GRANTED and Plaintiff’s motion for summary

judgment (ECF No. 13) is DENIED.

Dated: August 23, 2021
                                             s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE


                                  CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                       August 23, 2021, by electronic and/or ordinary mail.

                                           s/B Sauve
                                          Deputy Clerk




                                                   -2-
